Citation Nr: 0511091	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether a January 1981 rating decision that denied the 
appellant's claim of entitlement to service connection for a 
cervical compression fracture should be revised based on 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active duty in the United States Navy from 
April 1976 to January 1978, when he was discharged due to 
physical disability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa in which the RO denied the 
appellant's claim of clear and unmistakable error (CUE) in a 
January 1981 rating decision that denied service connection 
for a compression fracture at C7.


FINDINGS OF FACT

1.  Service connection for a compression fracture at C7 was 
denied by the RO in January 1981.  The appellant disagreed 
with the denial and a Statement of the Case (SOC) was issued 
in March 1981; however, he failed to file a substantive 
appeal therefrom.

2.  The January 1981 rating decision clearly failed to apply 
relevant regulatory provisions extant at the time pertaining 
to a presumption of sound condition at entry into military 
service; the result of that decision would have been 
manifestly different but for this error.


CONCLUSIONS OF LAW

1.  A January 1981 denial by the RO of service connection for 
a compression fracture at C7 is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.302(a) (2004); 38 C.F.R. § 19.118 (1980).

2.  The January 1981 rating decision that denied service 
connection for a cervical compression fracture at C7 was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105 (2004); 38 U.S.C. § 311 
(West 1976); 38 C.F.R. § 3.304(b) (1980).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant alleges that the evidence before the RO in 
January 1981 should have resulted in a grant of service 
connection for his cervical spine fracture.  The appellant 
has not claimed that the correct facts, as they were known at 
the time, were not before the adjudicator.  Instead, he 
argues that the evidence at the time of the January 1981 
rating decision--specifically, the service medical records 
and the December 1980 written statement of a private doctor 
that refers to the appellant's childhood neck injury as being 
without residual--compels a conclusion that service 
connection was warranted for a compression fracture of the 
cervical spine.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  A claim of CUE 
is a collateral attack on a final RO decision.  Smith v. 
Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  Previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such an error, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has addressed the question of determining 
when there is clear and unmistakable error (CUE) present in a 
prior decision.  In Russell v. Principi, 3 Vet. App. 310 
(1992), the Court propounded a three-pronged test to 
determine whether CUE was present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort that, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Id. at 313-14.  See also Bustos v. 
West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also 
stated that CUE is a type of error in which reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell, 3 Vet. App. at 313-
14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See, e.g., 38 C.F.R. § 20.1403(d) (2004).  The Court has also 
held that allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  In addition, the Court has held that 
VA's breach of its duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994) (VA's breach of duty to assist 
caused incomplete record but not incorrect record).  

There is no evidence that the correct facts, as they were 
known in January 1981, were not before the RO.  At the time 
of the promulgation of the January 1981 rating decision at 
issue, the RO had for review the appellant's service medical 
records; his DD Form 214; his July 1978 claim for benefits 
submitted on a VA Form 21-526; his February 1980 claim for 
benefits submitted on a VA Form 21-526; the report of a VA 
medical examination conducted in June 1980; VA medical 
reports dated in February 1980; and a private doctor 
statement dated in December 1980.  Based on a review of that 
evidence, it was the decision of the RO that service 
connection for a compression fracture at C7 was not 
warranted.

The Board notes that, under 38 C.F.R. § 3.304(b), as it 
existed at the time of the January 1981 rating decision, a 
veteran was to be "considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § 3.304(b) (1980).  

In this case, the veteran was not found to have any neck 
disability at entry onto active military service.  He 
reported a history of a broken nose, but no other fracture 
was noted.  His head and neck were described as normal, as 
were his spine and musculoskeletal system.  The same negative 
findings were noted during a May 1976 medical examination.  
In August 1976, the veteran was seen for neck spasms.  It was 
later noted in October 1977, that the August 1976 injury was 
caused by a trunk lid slamming on his neck.  In November 
1976, it was noted that the appellant had hurt his neck 
fourteen years prior; he had had a torn right 
sternocleidomastoid muscle.  It was also noted that he had a 
history of a strained sternocleidomastoid muscle one-and-a-
half years prior.  In December 1976, a neurologic 
consultation was obtained and it was reported that x-rays 
showed an old compression fracture at C7.  The veteran gave a 
history of a childhood head injury with compression fracture.  
He noted that he had re-injured it 6 months earlier.  A 
February 1977 Medical Board report cover sheet states, under 
Item 13, origin of condition, that the appellant's 
compression fracture at C7 did not exist prior to entry into 
service.  An October 1977 report from the Bethesda Naval 
Medical Center indicates that the appellant had suffered a 
neck injury fourteen months prior to admission.  The November 
1977 Medical Board Report states that the primary diagnosis 
was old compression fracture of the seventh cervical vertebra 
and that the condition did not exist prior to entry.  The 
report also states that the appellant's prior medical history 
was noncontributory.  The December 1977 Form NAVSO 6100/17 
states that the appellant's disability was incurred while he 
was entitled to receive basic pay; that the disability was 
not due to misconduct; and that the disability was incurred 
in the line of duty.  

Post-service records available in January 1981 showed that 
the veteran had had an old neck injury.  A December 1980 
letter from G.E. Egli, M.D., shows that the veteran had 
sustained a minor neck injury when he was 10 years old.  Dr. 
Egli reported that he sustained a contusion and experienced 
no residuals.  

The rating decision of January 1981 found that the appellant 
had sustained a significant neck injury with a compression 
fracture of C7 prior to service.  This appears to be based on 
the veteran's history as reported in December 1976.  It does 
not appear that the RO considered the presumption of sound 
condition as found in then extant 38 U.S.C. § 311 and 
38 C.F.R. § 3.304(b).  In other words, consideration was not 
given to the requirement that there needed to be clear and 
unmistakable evidence demonstrating that a compression 
fracture at C7 existed prior to service.  This was an error.  
The Board also finds that it amounted to a clear and 
unmistakable error.

Although it might be argued that, because of the veteran's 
own self-reported history of a pre-service compression 
fracture, as noted in December 1976, it was reasonable for 
the RO to conclude that the compression fracture indeed 
likely occurred before military service.  However, the 
provisions of § 3.304(b) required more of the RO.  The 
regulatory provision required that the RO find by clear and 
unmistakable evidence that the fracture occurred before the 
veteran's period of military service.  The Board finds that 
it is undebatable that the evidence was not clear and 
unmistakable on that point.  The veteran reported at entry 
his recollection of broken bones as including a broken nose 
and no others.  None was found.  Additionally, other 
histories as provided in the service medical records refer to 
a pre-service muscle injury, not a compression fracture of a 
vertebra.  Even the medical evaluation boards convened in 
February 1977 and in November 1977 concluded that the 
identified fracture had not existed prior to the veteran's 
entry onto active military service.  The November 1977 
physical evaluation board found that it had been incurred in 
the line of duty.  Additionally, a January 1977 hospital 
report shows that the veteran had a history of neck injury in 
1961 and that x-rays were normal.  This sort of evidence is 
consistent with Dr. Egli's report that the veteran's injury 
when he was 10 years old was a minor one, involving only a 
mild contusion with no residuals.  

Because of this sort of evidence the Board finds that 
reasonable minds would not differ on the question of whether 
clear and unmistakable evidence showed that a compression 
fracture at C7 pre-existed the veteran's military service.  
It did not, and because the evidence did not clearly and 
unmistakably show a pre-service fracture, the RO's failure to 
correctly apply 38 C.F.R. § 3.304(b) was clear and 
unmistakable error.  This error is clear and unmistakable 
error because the outcome would have been manifestly 
different had it not been made.  The evidence showed that 
there was a compression fracture at C7 noted in service and 
the veteran thereafter experienced residual disability.  In 
other words, had the RO correctly applied 38 C.F.R. 
§ 3.304(b), it would have determined that the presumption of 
sound condition was not rebutted and the compression fracture 
was consequently first demonstrated during military service.  

For the reasons explained above, the Board finds that the 
January 1981 rating decision denying service connection for 
the veteran's compression fracture at C7 was clearly and 
unmistakably erroneous.


ORDER

The claim for a grant of service connection for a compression 
fracture of C7 based on clear and unmistakable error in a 
January 1981 rating decision is granted.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


